        Case 4:18-cr-00207-BSM Document 64 Filed 04/09/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

UNITED STATES OF AMERICA                                                  PLAINTIFF

v.                         CASE NO. 4:18-CR-00207-BSM

DAVID NICHOLAS JAMES                                                    DEFENDANT

                                       ORDER

      The government’s motion to dismiss the superseding indictment [Doc. No. 63] filed

against defendant David James is granted. Pursuant to Federal Rule of Criminal Procedure

48(a), the superseding indictment against James is dismissed without prejudice. The

government’s motion in limine [Doc. No. 61] is denied as moot.

      IT IS SO ORDERED, this 9th day of April, 2021.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
